Case 1:20-cv-04441-RRM-VMS Document 19 Filed 02/08/21 Page 1 of 1 PageID #: 82

                          28 Liberty Street, 30th Floor • New York, NY 10005

                          Telephone: (212) 300-0375 • Facsimile: (212) 481-1333 • www.fslawfirm.com




                                                                         February 8, 2021


 VIA ECF
 Hon. Vera M. Scanlon
 United States District Court for the
 Eastern District of New York
 225 Cadman Plaza East
 Courtroom 13A – South Wing
 New York, New York 12207

        Re:     Samuel v. Walgreen, Co.
                No. 20 Civ. 4441 (RRM) (VMS)

 Dear Honorable Judge Scanlon,

         We are in receipt of Your Honor’s scheduling order dated February 8, 2021, which
 rescheduled the initial conference scheduled for February 9, 2021 to a Cheeks hearing scheduled
 for March 10, 2021. The Parties jointly write this letter to advise the Court that there has been no
 settlement of this matter, and thus we request the conference scheduled for March 10, 2021 be
 terminated. We also write to note that the Parties’ February 8, 2021 Rule 41 voluntary dismissal
 stipulation was without prejudice, and that it is the Parties’ understanding that, pursuant to Rule
 41(a)(1)(A)(2), this matter was dismissed without prejudice upon the filing of the Parties’
 stipulation. The Parties’ therefore respectfully request that this matter be closed.

        We thank Your Honor for the Court’s time and attention to this matter


                                                                 Respectfully submitted,

                                                                 s/ Brian S. Schaffer

                                                                 Brian S. Schaffer
